Case 2:18-cv-03347-CCC-MF Document 155 Filed 10/22/19 Page 1 of 3 PageID: 4349



 Gregory D. Miller                         Margaret E. Ives (admitted pro hac vice)
 Jenna Z. Gabay                            Eric J. Marandett (admitted pro hac vice)
 RIVKIN RADLER LLP                         Sophie F. Wang (admitted pro hac vice
 25 Main Street, Suite 501                 Bryana T. McGillycuddy (admitted pro hac vice)
 Court Plaza North                         Kevin C. Quigley (admitted pro hac vice)
 Hackensack, New Jersey 07601              Caila R. Heyison (admitted pro hac vice)
 Telephone: (201) 287-2460                 CHOATE HALL & STEWART LLP
                                           Two International Place
 Attorneys for Defendants,                 Boston, Massachusetts 02110
 Amneal Pharmaceuticals LLC,               Telephone: (617) 248-5000
 Amneal Pharmaceuticals, Inc.
 and Kashiv BioSciences, LLC               Attorneys for Defendant,
                                           Kashiv BioSciences, LLC
 Of Counsel:
 Richard de Bodo (admitted pro hac vice)
 THEODORA ORINGHER PC
 1840 Century Park East
 Suite 500
 Lost Angeles, California 90067
 Telephone: (310) 788-3520

 Olga Berson (admitted pro hac vice)
 MORGAN, LEWIS & BOCKIUS LLP
 2049 Century Park East, Suite 700
 Los Angeles, California 90067
 Telephone: (310) 907-1000

 Attorneys for Defendants,
 Amneal Pharmaceuticals LLC and
 Amneal Pharmaceuticals, Inc.

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

                                           )
 AMGEN INC. and
                                           )
 AMGEN MANUFACTURING LIMITED,
                                           )
                                           )      C.A. No. 2:18-cv-03347-CCC-MF
                       Plaintiffs,
                                           )
        v.
                                           )              NOTICE OF
                                           )            MOTION TO SEAL
 KASHIV BIOSCIENCES, LLC,
                                           )
 AMNEAL PHARMACEUTICALS, LLC,
                                           )
 and AMNEAL PHARMACEUTICALS, INC.
                                           )
                       Defendants.         )
                                           )
Case 2:18-cv-03347-CCC-MF Document 155 Filed 10/22/19 Page 2 of 3 PageID: 4350



        TO: ALL COUNSEL
        PLEASE TAKE NOTICE that on November 18, 2019, at 10:00 a.m. or as soon

 thereafter as counsel may be heard, Defendants Amneal Pharmaceuticals LLC and Amneal

 Pharmaceuticals, Inc. (“Amneal”) and Defendant Kashiv BioSciences, LLC (“Kashiv”)

 (collectively, “Defendants”), through their respective attorneys herein, will move before this

 Court for an Order sealing Defendants’ Confidential and/or Highly Confidential Information in:

        •      Letter from Liza M. Walsh to the Hon. Mark Falk, U.S.M.J. requesting leave to

               amend Amgen’s infringement contentions, dated August 22, 2019 (D.E. 141);

        •      Letter from Kashiv and Amneal to the Hon. Mark Falk, U.S.M.J. re: D.E. 141,

               dated September 12, 2019 (D.E. 145); and

        •      Letter from Liza M. Walsh to the Hon. Mark Falk, U.S.M.J. in further support of

               Amgen’s request for leave to amend Amgen’s Infringement Contentions re: D.E.

               141, dated September 26, 2019 (D.E. 150).

        PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 7.1(d)(4) and

 5.3(c)(1), no legal brief is required, and all relevant information required by Local Civil Rule

 5.3(c)(3) has been set forth in the accompanying Declaration of Gregory D. Miller;

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also submitted

 herewith for the Court’s consideration in accordance with Local Civil Rule 7.1(e); and

        PLEASE TAKE FURTHER NOTICE that Plaintiffs Amgen Inc. and Amgen

 Manufacturing, Limited consent to the relief requested herein.




                                                 2
Case 2:18-cv-03347-CCC-MF Document 155 Filed 10/22/19 Page 3 of 3 PageID: 4351



 Dated: October 22, 2019

 By: s/ Gregory D. Miller                          Margaret E. Ives (admitted pro hac vice)
     Gregory D. Miller                             Eric J. Marandett (admitted pro hac vice)
     Jenna Z. Gabay                                Sophie F. Wang (admitted pro hac vice
     RIVKIN RADLER LLP                             Bryana T. McGillycuddy (admitted pro hac vice)
     25 Main Street, Suite 501                     Kevin C. Quigley (admitted pro hac vice)
     Court Plaza North                             Caila R. Heyison (admitted pro hac vice)
     Hackensack, New Jersey 07601                  CHOATE HALL & STEWART LLP
     Telephone: (201) 287-2460                     Two International Place
                                                   Boston, Massachusetts 02110
     Attorneys for Defendants,                     Telephone: (617) 248-5000
     Amneal Pharmaceuticals LLC,
     Amneal Pharmaceuticals, Inc.                  Attorneys for Defendant,
     and Kashiv BioSciences, LLC                   Kashiv BioSciences, LLC

     Of Counsel:
     Richard de Bodo (admitted pro hac vice)
     THEODORA ORINGHER PC
     1840 Century Park East
     Suite 500
     Lost Angeles, California 90067
     Telephone: (310) 788-3520

     Olga Berson (admitted pro hac vice)
     MORGAN, LEWIS & BOCKIUS LLP
     2049 Century Park East, Suite 700
     Los Angeles, California 90067
     Telephone: (310) 907-1000

     Attorneys for Defendants,
     Amneal Pharmaceuticals LLC and
     Amneal Pharmaceuticals, Inc.




                                               3
